                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               COLUMBIA DIVISION

 ANTHONY PARKER,                                )
                                                )
          Plaintiff,                            )
                                                )
 v.                                             )    NO. 1:20-cv-00003
                                                )
                                                )    JUDGE CAMPBELL
 MAGNA SEATING of AMERICA,                      )    MAGISTRATE JUDGE HOLMES
 INC.,                                          )
                                                )
          Defendant.                            )

                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

40), recommending the Court grant Defendant’s motion for summary judgment (Doc. No. 30), and

dismiss this case. Defendant has filed Objections to the Report and Recommendation (Doc. No.

41).

         Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 Fed. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific

objections to the magistrate’s report made to the district court will be preserved for appellate

review.” Id. (quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In

conducting the review, the court may “accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

         In the Report, the Magistrate Judge concluded that Defendant was entitled to summary

judgment on Plaintiff’s claims of disability discrimination and retaliation under the Americans

with Disabilities Act, 42 U.S.C. §§ 12101, et seq.; breach of contract; and tortious interference



       Case 1:20-cv-00003 Document 42 Filed 05/25/21 Page 1 of 4 PageID #: 657
with a business relationship. According to the Magistrate Judge, the undisputed evidence in the

record indicates Plaintiff was hired by Defendant for a 90-day probationary period; appeared for

work from October 20, 2018 to October 25, 2018; provided doctors’ notes for the period from

October 26, 2018 to November 17, 2018; and was terminated on December 5, 2018 for failing to

provide a doctor’s note or to return to work after November 17, 2018, in violation of Defendant’s

attendance policy.

        Plaintiff’s objections appear to relate solely to the Magistrate Judge’s conclusions

regarding the breach of contract claim. First, Plaintiff contends he had a doctor’s note covering the

period from November 12, 2018 to December 18, 2018, which satisfied the terms of the offer letter

and company policy. The Magistrate Judge determined, however, that the doctor’s note to which

Plaintiff refers was not provided to Defendant until after Plaintiff’s termination was effective on

December 5, 2018. Eight days later, Plaintiff notified the defendant’s ethics hotline of the doctor’s

note. Plaintiff has provided no evidence contradicting these undisputed facts. To the extent

Plaintiff argues the Magistrate Judge inserted new terms into the offer letter by rejecting the most

recent doctor’s note, in violation of the parol evidence rule, 1 his argument is without legal support.

Plaintiff has not shown that requiring him to provide a doctor’s note to his employer during the

period covered by the note altered the terms of his offer letter or company policy.




1
     The parol evidence rule, under Tennessee law, provides that, when a contract has an integration clause
– when it is intended to be the complete and exclusive statement of the parties’ agreement – a court may
not use pre-contract negotiations to contradict or supplement the contract’s terms. Individual Healthcare
Specialists, Inc. v. BlueCross BlueShield of Tennessee, Inc., 566 S.W.3d 671, 696 (Tenn. 2019).



                                                    2




    Case 1:20-cv-00003 Document 42 Filed 05/25/21 Page 2 of 4 PageID #: 658
        Plaintiff also objects to the Report’s finding that he was terminated during the probationary

period. Plaintiff contends the probationary period actually started on the date he signed the

defendant’s offer letter, August 20, 2018, rather than the date he began work, and therefore, he

was terminated after the expiration of the probationary period. The offer letter specifically states,

however, that the probationary period (“Introductory Period”) begins when Plaintiff commences

employment:

        INTRODUCTORY PERIOD: Upon commencing employment with the
        Company, you will serve a three (3) calendar month introductory period. At any
        time during the introductory period, the Company may, at its sole discretion,
        terminate your employment without cause without prior notice or payment in lieu
        thereof.

Plaintiff’s contention that the introductory period began on the date of signing instead of the date

he actually began performing work for the company is without factual or legal support.

        Plaintiff also argues that neither the offer letter nor company policy contain a force majeure

clause, 2 but he fails to explain how the absence of such a clause demonstrates error in the

reasoning of the Magistrate Judge. Similarly, Plaintiff refers to the doctrine of equitable estoppel,3

but does not explain how application of the doctrine demonstrates error in the Report.




2
   A force majeure provision in a contract generally defines the scope of unforeseeable events that might
excuse nonperformance by a party. See, e.g., Bayader Fooder Trading, LLC v. Wright, 2014 WL
5369420, at * 3 (W.D. Tenn. Oct. 21, 2014).

3   The doctrine of equitable estoppel generally prevents one party from changing positions if he or she
made representations upon which the other party reasonably relied. See, e.g., Heckler v. Cmty. Health Servs.
of Crawford Cty., Inc., 467 U.S. 51, 59, 104 S. Ct. 2218, 2223, 81 L. Ed. 2d 42 (1984).



                                                     3




    Case 1:20-cv-00003 Document 42 Filed 05/25/21 Page 3 of 4 PageID #: 659
       Plaintiff’s objections fail to state viable grounds to challenge the conclusions of the

Magistrate Judge, or otherwise provide a basis to reject or modify the Report and

Recommendation. Having fully considered Plaintiff’s objections, the Court concludes they are

without merit, and that the Report and Recommendation should be adopted and approved.

Accordingly, Defendant’s motion for summary judgment (Doc. No. 30) is GRANTED, and this

action is DISMISSED.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.



                                                    _______________________________
                                                    WILLIAM L. CAMPBELL, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                4




    Case 1:20-cv-00003 Document 42 Filed 05/25/21 Page 4 of 4 PageID #: 660
